UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
YVONNE HUNTLEY,                      )
                  Plaintiff,         )
        v.                           )  Civil Action No. 11-176 (AK)
DISTRICT OF COLUMBIA,                )
                  Defendant.         )
____________________________________)

                                 MEMORANDUM OPINION

       This matter is pending before this Court on Plaintiffs’ Motion for [summary judgment on

the issue of] Fees and Costs (“Fee Motion”) and Memorandum in support thereof

(“Memorandum”) [10]; Defendant’s opposition to the Motion (“Opposition”) [11]; and

Plaintiff’s reply to the Opposition (“Reply”) [12].1 Plaintiff Yvonne Huntley (“Plaintiff’) has

requested $1,207.25 in legal fees and costs, a portion of which is contested by Defendant District

of Columbia (“Defendant” or “the District”) on grounds that the documentation supporting such

claim is inadequate; the hourly rate charged by Plaintiff’s counsel is excessive and some of

counsel’s billing entries are “remote” in time. (Opposition, Exh. 1 [Defendant’s chart of

proposed allowable fees and reasons for fee reductions].)2

                                       I. BACKGROUND

       Plaintiff is the guardian of a minor child who prevailed in an administrative action

brought pursuant to the Individuals with Disabilities Education Act and the Individuals with

Disabilities in Education Improvement Act ( collectively “IDEA”), 20 U.S.C. § 1400 et seq.

Pursuant to 20 U.S.C. §1415(i)(3)(B), a court may award attorney’s fees to a parent who prevails


       1
         This same Fee Motion is filed in multiple cases involving claims for attorneys’ fees and
costs; the Plaintiff in this action is Yvonne Huntley.
       2
        Defendant’s chart entries for the three claims by this Plaintiff [the Superior Court
captions, District Court captions, and amounts claimed] are erroneously recorded.
in an IDEA proceeding. Prior to filing this civil action, the Plaintiff participated in a January 9,

2008 due process hearing wherein the Hearing Officer determined that:

       . . . [DCPS’s] rejection of [counsel’s] election on behalf of [Plaintiff] was arbitrary and
       capricious. [Counsel’s] correspondence with [DCPS] put DCPS on notice that he
       represented Petitioner. As noted above, the Decree clearly contemplates that DCPS
       would work cooperatively with Petitioners’ attorneys in facilitating compensatory
       education awards. [DCPS’s] decision to ignore [counsel’s] unambiguous election of an
       MDT meeting instead of a product from the Catalog violated the specific terms and intent
       of the Decree.

(January 10, 2008 Hearing Officer’s Interim Order (“HOD”) at 5-6, attached to Notice of

Removal [1] (emphasis in original).) The Hearing Officer inter alia ordered DCPS to “convene

an MDT meeting . . . .” (HOD at 6.)

       The District does not contest Plaintiff’s prevailing party status in this case but the District

does note an objection to Plaintiff’s “inadequate documentation” in the chart attached to its

Opposition as Exhibit 1. The District proffers no explanation for this objection other than its

claim that the HOD in this case “appears identical” to an HOD in another case.3 Comparing the

two HODs, this Court notes that District’s claim of “inadequate documentation” is unsupported.

The two cases being compared involve different petitioners with different hearing dates who had

similar issues considered by the same Hearing Officer. Defendant makes no rational argument

that would preclude Plaintiff in this case from recovering legal fees because of any similarity in

the Hearing Officer’s decisions.

       Plaintiff originally filed her complaint for legal fees and costs with the Small Claims and

Conciliation Branch of the Superior Court of the District of Columbia. Defendant removed this


       3
        Because of the previously noted errors in DCPS’s chart regarding the entries for claims
by Plaintiff Yvonne Huntley, the entry regarding “inadequate documentation” should compare
the HOD in this Hundley case to the HOD in the Flores case [Civil Action No. 11-156].

                                                  2
and other simultaneously filed cases to this Court and the parties subsequently consented to the

referral of all such cases to the undersigned Magistrate Judge for all purposes. The parties were

directed to brief the issues in these cases in the form of motions for legal fees and responses

thereto.

                                      II. LEGAL STANDARD

       The IDEA gives courts authority to award reasonable attorney’s fees to the parents of a

child with a disability who is the prevailing party. 20 U.S.C. §1415(i)(3)(B). An action or

proceeding under IDEA includes both civil litigation in federal court and administrative litigation

before hearing officers. Smith v. Roher, 954 F. Supp. 359, 362 (D.D.C. 1997); Moore v. District

of Columbia, 907 F.2d 165, 176 (D.C. Cir. 1990), cert. denied, 498 U.S. 998 (1990).

           The plaintiff has the burden of establishing the reasonableness of any fee requests. See

In re North, 59 F.3d 184, 189 (D.C. Cir. 1995); Covington v. District of Columbia, 57 F.3d 1101,

1107 (D.C. Cir. 1995) (“[A] fee applicant bears the burden of establishing entitlement to an

award, documenting the appropriate hours, and justifying the reasonableness of the rates.”) “An

award of attorneys’ fees is calculated by multiplying a reasonable hourly rate by the number of

hours reasonably expended on the case.” Smith, 954 F. Supp. at 364 (citing Hensley v.

Eckerhard, 461 U.S. 424, 433 (1983)); Blum v. Stenson, 465 U.S. 886, 888 (1984). The result of

this calculation is the “lodestar” amount. Smith, 954 F. Supp. at 364.

           20 U.S.C. §1415(i)(3)(C) states that “[f]ees awarded under this paragraph shall be based

on rates prevailing in the community in which the action or proceeding arose for the kind and

quality of services furnished.” 20 U.S.C. §1415(i)(3)(C). To demonstrate a reasonable hourly

rate, the fee applicant must show: an attorney’s usual billing practices; counsel’s skill, experience


                                                   3
and reputation; as well as the prevailing market rates in the community. Covington, 57 F.3d at

1107. The determination of a “market rate for the services of a lawyer is inherently difficult”

and is decided by the court in its discretion. Blum, 465 U.S. at 896 n.11. “To inform and assist

the court in the exercise of its discretion, the burden is on the fee applicant to produce

satisfactory evidence . . . that the requested [hourly] rates are in line with those prevailing in the

community for similar services by lawyers of reasonably comparable skill, experience and

reputation.” Id. An attorney’s usual billing rate may be considered the “reasonable rate” if it

accords with the rates prevailing in the community for similar services by lawyers possessing

similar skill, experience and reputation. Kattan by Thomas v. District of Columbia, 995 F.2d

274, 278 (D.C.Cir. 1993).

        A party moving for summary judgment on legal fees accordingly must demonstrate

prevailing party status and the reasonableness of the fees requested in terms of hours spent and

hourly rate. Under Fed. R. Civ. P. 56 (a), summary judgment shall be granted if the movant

shows that there is “no genuine issue as to any material fact and the moving party is entitled to a

judgment as a matter of law.” Accord Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).

Summary judgment should be granted against a party “who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

        The court is required to draw all justifiable inferences in the nonmoving party’s favor and

to accept the nonmoving party’s evidence as true. Anderson, 477 U.S. at 255. The nonmoving

party must establish more than “the mere existence of a scintilla of evidence” in support of its

position. Id. at 252. Nor may the non-moving party rely on allegations or conclusory


                                                   4
statements; instead, the non-moving party is obliged to present specific facts that would enable a

reasonable jury to find it its favor. Greene v Dalton, 164 F.3d 671, 675 (D.C. Cir. 1999).

                                            III. ANALYSIS
                                 A. Reasonableness of Hourly Rates
         Plaintiff seeks fees for the services of two lawyers and three paralegals, to be paid at the

following rates: $475.00/hour for Douglas Tyrka, an attorney with 8-10 years experience during

the relevant time period; $268.00 per hour for Zachary Nahass, an attorney with approximately

1-2 years experience during the relevant time period, and $146.00/$150.00 per hour for Patrick

Meehan, Yanet Scott and Camille McKenzie, who were paralegals with the firm Tyrka &

Associates during that same period of time.4 (Plaintiff’s Itemization of Fees/Expenses, attached

to Notice of Removal [1]; Fee Motion [10], Exh. 2 [Verified Statement of Douglas Tyrka

(“Tyrka”)] ¶¶ 8 -11, 15.) According to Tykra’s Verified Statement (“Verified Statement”), “[t]he

hourly rates in the itemization are the rates Tyrka & Associates has customarily charged.” (Exh.

2 ¶4.)

         Tyrka further asserts that “clients have retained Tyrka & Associates with the

understanding and agreement that the client would retain full responsibility for all fees regardless

of what was reimbursed by third parties, at rates consistent with ‘the Laffey [M]atrix’ as adjusted

per the finding in Salazar v. District of Columbia, 123 F. Supp. 2d 8, 14-15 (D.D.C. 2000), and

other cases.” (Exh. 2 ¶4.)5 Plaintiff relies upon the rates set forth in the “enhanced” Laffey


         4
       The law firm’s hourly rate for paralegal charges occurring after May 31, 2008 increased
from $146/hour to $150/hour, even though the “enhanced” Laffey Matrix rates increased from
$146/hour to $152/hour during that same time.
         5
        The Laffey Matrix is “a schedule of charges based on years of experience” developed in
Laffey v. Northwest Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983), rev’d on other grounds, 746
F.2d 4 (D.C. Cir. 1984), cert. denied, 472 U.S. 1021 (1985), as modified by Save Our

                                                   5
Matrix in her request for attorney’s fees but Tyrka’s Verified Statement does not indicate how

frequently Plaintiff’s counsel is paid at these “enhanced” Laffey rates.6 Nor has counsel

presented affidavits attesting to the actual billing rates of lawyers who do similar IDEA work.

Furthermore, the Plaintiff has not provided specific information about the nature or complexity

of the IDEA administrative work performed in this case.

       Plaintiff asserts that in order to demonstrate prevailing market rates, she may “point to

such evidence as an updated [enhanced] version of the Laffey Matrix or the U.S. Attorney’s

Office [“USAO”] Matrix, or [her] own survey of prevailing market rates in the community.”

(Memorandum in support of Fee Motion (“Memorandum”) at 8 (citing Covington, 57 F.3d at

1109 (additional citation omitted))). In the Covington case, which involved allegations of civil

rights violations, the Court of Appeals for the D. C. Circuit did look to Laffey rates for prevailing

market rates but the relevant market therein was “complex federal litigation,” 57 F.3d at 1110.

In contrast, this case involves IDEA litigation, which is not complex federal litigation because

most if not all of the attorney’s fees in question are the result of counsel’s preparation for


Cumberland Mountains, Inc. v. Hodel, 857 F.2d 1516, 1524 (D.C. Cir. 1988). The Laffey Matrix
was first developed based upon information about the prevailing rates charged for complex
federal litigation in the District of Columbia, and it is maintained by the United States Attorney’s
Office for the District of Columbia and is updated annually to reflect increases in the local
Consumer Price Index. See Laffey Matrix - 2003-2012, n.3, available at:
htttp://www.justice.gov/usao/dc/dividions/civil_Laffey_Matrix_2003-2012.pdf.

The “enhanced” Laffey Matrix is a schedule of fees based on the original Laffey Matrix, with
adjustments to reflect increases in the national Legal Services Index, prepared by the United
States Bureau of Labor Statistics. (Fee Motion, Exh.3.)
       6
        See generally MacClarence v. Johnson, 539 F.Supp.2d 155, 160 (D.D.C.
2008)(expressing concern that “standardized hourly rates overcompensate lawyers whose
practices are contingent fee based and therefore compensated at an hourly rate they never charge
and none of their clients could pay”).

                                                  6
attendance at routine administrative hearings. Accordingly, the Laffey Matrix rates are

inapplicable as prevailing market rates.

       Plaintiff additionally relies upon Rooths v District of Columbia, Civil Action No. 09-

0492, Report and Recommendation of March 31, 2011, and Friendship Edison Pub. Charter

Sch. v. Suggs, Civil Action No. 06-1284, Motion for Attorneys’ Fees of July 10, 2008 and

Memorandum Opinion of March 30, 2009 at 5-8. (Fee Motion, Exhs. 5-7).7 According to

Plaintiff, in these two IDEA cases litigated in this United States District Court, the firm’s clients

received an award of fees “based on rates exactly in line with those presented here, . . . ”

(Memorandum at 8.)

       As a preliminary matter, this Court notes that the mere showing that a high hourly rate

was approved in another case does not in and of itself establish a new market rate or prove that

the new rate is reasonable. Furthermore, Plaintiff’s reliance on Rooths v District of Columbia,

Civil Action No. 09-0492, Report and Recommendation of March 31, 2011 at 10-11 (Fee

Motion, Exh. 5), is misplaced because the trial court ultimately rejected the application of

enhanced Laffey rates, applied Laffey Matrix rates as a starting point, and then reduced those

rates by 25%. Rooths v District of Columbia, 802 F.Supp.2d 56, 63 (D.D.C. 2011).

       In Rooths, the Honorable Paul L. Friedman noted that “[i]n this circuit, the rates

contained in the Laffey Matrix are typically treated as the highest rates that will be presumed to

be reasonable when a court reviews a petition for statutory attorneys’ fees.” 802 F Supp. 2d 61.



       7
        Plaintiff relies on Friendship Edison Pub. Charter Sch. v. Suggs, Civil Action No. 06-
1284, Motion for Attorneys’ Fees of July 10, 2008 and Memorandum Opinion of March 30,
2009 at 5-8, but this case is inapposite because there was no challenge to the reasonableness of
the hours expended by counsel or the hourly rates in that case.

                                                  7
The trial court declined “to approve as reasonable the inflated rates contained in a proposed

alternative fee matrix.” Id.; see Blackman v. District of Columbia, 677 F. Supp. 2d 169, 176

(D.D.C. 2010) (in determining prevailing market rates, the court declined to apply enhanced

Laffey rates). The Rooths court further refused to apply enhanced Laffey rates, in part because it

found that the “[enhanced Laffey] matrix was generated using national statistics rather than

measurements particular to the District of Columbia area.” 802 F. Supp.2d at 62 (emphasis in

original); see also DL v. District of Columbia, 256 F.R.D. 239, 243 (D.D.C. 2009) (because the

USAO [Laffey] Matrix accounts for price inflation within the local community, it more aptly

focuses on the relevant community than the [enhanced] Laffey Matrix based on the legal services

index). The Rooths court commented that “[w]hile it is doubtless true that some sectors of the

legal services industry have experienced rapid fee inflation in recent years, [it was] unconvinced

that fees associated with IDEA litigation in the District of Columbia have increased at the same

rate.” 802 F. Supp. 2d at 62.

       Recognizing the difficulty courts encounter in determining what are reasonable legal fees,

this Court agrees with the rationale set forth in Rooths, and finds that the Plaintiff’s reliance on

an enhanced Laffey Matrix is unsupported because such Matrix does not provide an accurate

representation of District of Columbia legal fees applicable to IDEA cases. Nor has Plaintiff

demonstrated that IDEA litigation involving administrative hearings is the type of “complex

federal litigation” encompassed by the Laffey rates. See McClam v. District of Columbia, Civil

Action No. 11-381 (RMC), September 6, 2011 Memorandum Opinion at 8 (declining to apply

Laffey rates in part on grounds that “IDEA cases are generally not complex [and in that case,]

Plaintiffs . . . pointed to no novel issue or other complexity that turned this, particular IDEA case


                                                  8
into a complicated piece of litigation.”)8

       Defendant’s argument against imposition of Laffey rates primarily focuses on the Rooths

and McClam decisions, supra. but the Defendant also asserts that “Plaintiffs have made no

serious attempt to show that rates under the Laffey Matrix are appropriate in this case or, more

specifically, that Laffey rates were necessary to attract competent counsel in the underlying,

special education matters.” (Opposition at 13.)9 Defendant further argues that there is no

“inherent right to Laffey rates.” (Opposition at 13 (citation omitted)); see Lively v Flexible

Packaging Assoc., 930 A.2d 984, 990 (D.C. 2007) (accepting the Laffey Matrix as one legitimate

means of calculating attorney’s fees and using it as a starting point instead of an automatic

application). Federal courts do not automatically have to award Laffey rates but instead they can

look at the complexity of the case and use their discretion to determine whether such rates are

warranted. See Muldrow v. Re-Direct, Inc., 397 F. Supp. 2d 1, 4-5 (D.D.C. 2005) ( awarding

fees at a rate 25% less than Laffey in a “relatively straightforward negligence suit”).

       This Court follows the reasoning of the Rooths case and other cases declining to apply

enhanced Laffey rates. Considering that this is a straightforward case seeking IDEA legal fees,

this Court concludes that the Plaintiff has failed to demonstrate that the hourly rates set by her




       8
         The McClam court acknowledged that “[f]ederal district courts in this circuit disagree
whether Laffey rates should be applied in IDEA cases.” McClam Memorandum Opinion at 6
(citations omitted).
       9
         See Kenny A. v. Perdue, 130 S. Ct. 1662, 1672 (2010) “a ‘reasonable’ fee is a fee that is
sufficient to induce a capable attorney to undertake the representation of a meritorious civil
rights case”); see also Lively v. Flexible Packaging Association, 930 A.2d 984, 990 (D.C. 2007)
(cautioning that the goal of fee-shifting provisions is not to provide counsel with a windfall but
to attract competent counsel).

                                                  9
counsel, which are based on enhanced Laffey rates, are reasonable.10 Such enhanced rates do not

reflect what the local legal market will bear in terms of legal fees for IDEA litigation. Using the

[USAO] Laffey Matrix as a starting point for determination of a reasonable hourly rate, this

Court determines that the hourly rate for Douglas Tyrka [attorney with 8-10 years experience]

would be $315.00; the hourly rate for Zachary Nahass [attorney with 1-2 years experience]

would be $215.00, instead of $268.00, while the rate for a paralegal [Patrick Meehan, Yanet

Scott and Camille McKenzie] would be $125.00/$130.00 instead of $146.00/$150.00.

       These rates should be further reduced however because the Laffey Matrix rates are the

presumed maximum rates appropriate for “complex federal litigation,” Covington v. District of

Columbia, 57 F.3d at 1103, and IDEA litigation generally does not fall within that category. The

case at issue is no exception to that general rule insofar as it involves a routine administrative

proceeding summarized in the Hearing Officer’s Interim Order dated January 10, 2008 (HOD

[1]) and the time spent [billed] in preparation for the hearing was nominal. (Itemization of

Fees/Expenses.) In such a case, an hourly rate below the Laffey Matrix rates is appropriate. See

Wilson v. District of Columbia, Civil Action No. 09-2258, 2011 WL 1428090, at *3 (D.D.C.

Apr. 14, 2011) (Laffey Matrix is “not generally applicable to IDEA cases because they are not

usually complex”); A.C. ex rel. Clark v. District of Columbia, 674 F.Supp.2d 149, 155 (D.D.C.

2009) (finding the USAO Laffey inapplicable in an IDEA case where “almost all of the

attorney’s fees in question are the result of counsel’s preparation for attendance at routine

administrative hearing”); Agapito v. District of Columbia, 525 F.Supp.2d 150, 155 (D.D.C.


       10
         By statute the Court determines the reasonableness of the hourly rate for the legal fees.
The negotiated legal fee hourly rate between the attorney and his client may be more or less than
the hourly rate set by the Court.

                                                 10
2007) (adjusting attorney fee award and declining to rely on the Laffey Matrix for these

“relatively simple and straighforward IDEIA cases”). The Court will therefore award fees at an

hourly rate equal to three-quarters of the USAO Laffey Matrix rate, which is $236.00 for Tyrka;

$161.00 for Nahass and $94.00/98.00 for Meehan, Scott and McKenzie11

                                 B. Challenges to Time Charges

       Defendant claims that some of the hours billed by Plaintiff’s counsel should not be

compensated because they are too remote in time as to “preclude a meaningful relationship with

the hearing.” (Opposition at 16, citing Czarniewy v. District of Columbia, 2005 U.S. Dist.

LEXIS 5161, at *11 (D.D.C. March 25, 2005)). See also Role Models America, Inc. v.

Brownlee, 353 F.3d 962, 973 (D.C. Cir. 2004) (where administrative fee charges have no

temporal proximity to the proceeding on which the right to fees is based but instead appear to be

administrative matters between counsel and his client, these charges are not appropriate for

reimbursement). Defendant asserts that “[t]he statute does not contemplate an undefined form of

ongoing representation of students [but instead] [i]t quantifies the activities for which school

districts are obliged to reimburse legal representation to the administrative process described in

20 U.S.C. §1415. . . .” (Opposition at 16.)

       A review of the time sheets submitted by Plaintiff shows that the time charges noted by

counsel have sufficient temporal proximity to the date of the HOD. Some of the time entries pre-

date and include the due process hearing, reflecting preparation for and attendance at the hearing;


       11
          Defendant notes that a 25% reduction in Laffey Matrix rates brings these fees in line
with its DCPS Fee Guidelines (Opposition at 15); however, it is not the intent of this Court to
mirror the DCPS Fee Guidelines but instead to apply a percentage reduction that represents the
fact that most IDEA litigation [involving administrative proceedings] is not complex federal
litigation warranting the application of Laffey Matrix rates.

                                                 11
several time entries note the hearing and counsel’s actions taken in response to the Hearing

Officer’s Determination; and finally, some time entries following the HOD reflect follow-up by

counsel, including time spent ensuring HOD compliance. This Court will not further reduce time

charges based on Defendant’s claim that some charges are remote.

                                              C. Costs

       Plaintiff seeks costs in the amount of $86.00 for expenses arising from faxing ($1.00 per

page). Costs for copying, faxing and postage are customarily included in fee awards in IDEA

litigation. Kaseman v. District of Columbia, 329 F. Supp. 2d 20, 28 n.7 (D.D.C. 2004). These

total costs are not contested by the Defendant and will be awarded to the Plaintiff.

                                   D. Fees and Costs Awarded

       The amount of fees and costs requested by Plaintiff is $ 1,207.25, which can be broken

down into $1,121.25 for legal fees, and $ 86.00 for costs. Defendant has not contested the costs.

The legal fees claimed were based on .75 hour billed at $475.00/hour; $1.75 hours billed at

268.00/hour, 1.0 hour billed at $146.00/hour and 1.0 hour billed at $150.00/hour. This Court has

determined that hourly rates based on 75% of the Laffey Matrix rate are applicable, which means

that .75 hour is billed at $236.00/hour; 1.75 hours are billed at $161.00; 1.0 hour is billed at

$94.00/hour, and 1.0 hour is billed at $98.00/hour. Total fees thus equal $650.75, and total costs

equal $86.00, which together total $736.75.



DATED: May 17, 2012                                   ________________/s/_________________
                                                      ALAN KAY
                                                      UNITED STATES MAGISTRATE JUDGE




                                                12